 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 672 
In the House of Representatives, U. S.,

October 21, 2009
 
RESOLUTION 
Calling on the Government of the Socialist Republic of Vietnam to release imprisoned bloggers and respect Internet freedom. 
 
 
Whereas the Internet is a tool to exercise freedom of expression and association, both of which are basic human rights; 
Whereas the Internet is a medium to share information freely, promote social and economic development, and connect Vietnamese citizens domestically and internationally; 
Whereas the Government of Vietnam created the Administration Agency for Radio, Television and Electronics Information in October 2008 and issued Circular 07 in December 2008 to restrict Internet freedom, censor private blogs, and compel information technology companies to cooperate with government efforts to monitor personal information of Internet users; 
Whereas the Government of Vietnam has imprisoned bloggers and numerous democracy activists who have distributed their peaceful views over the Internet; 
Whereas the Government of Vietnam continues to firewall external websites promoting democracy and human rights; and 
Whereas these actions violate individuals’ right to freedom of speech and expression: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the right of Vietnamese citizens to access websites of their choosing and to have the freedom to share and publish information over the Internet; 
(2)calls on the Government of Vietnam to repeal Circular 07, Article 88, and similar statutes that restrict the Internet, so as to be in line with the International Covenant on Civil and Political Rights, to which the Socialist Republic of Vietnam is a signatory; 
(3)calls on the Government of Vietnam to become a responsible member state of the international community by respecting individuals’ freedom of speech, freedom of press, and freedom of political association; and 
(4)calls on the Government of Vietnam to release all political prisoners, including but not limited to the following bloggers and cyber activists— 
(A)Le Cong Dinh; 
(B)Le Nguyen Sang; 
(C)Le Thi Cong Nhan; 
(D)Nguyen Van Hai (Dieu Cay); 
(E)Nguyen Xuan Nghia; 
(F)Ngo Quynh; 
(G)Nguyen Ngoc Quang; 
(H)Nguyen Thi Hong; 
(I)Nguyen Van Dai; 
(J)Pham Ba Hai; 
(K)Pham Thanh Nghien; 
(L)Pham Van Troi; 
(M)Tran Huynh Duy Thuc; 
(N)Truong Minh Duc; 
(O)Truong Quoc Huy; 
(P)Vu Hoang Hai; 
(Q)Nguyen Tien Trung; and 
(R)Vu Hung. 
 
Lorraine C. Miller,Clerk.
